Citation Nr: 1108338	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a bilateral hearing loss.

5.  Entitlement to an initial disability rating greater than 20 percent for service-connected arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2006, the Veteran testified at a Travel Board hearing.  In October 2006, the Board remanded this case for the procurement of records from the Social Security Administration (SSA) and to afford the Veteran VA examinations.

In May 2009, the Board remanded this case to afford the Veteran another Travel Board hearing as the Veterans Law Judge who previously conducted his hearing was no longer with the Board.  In August 2009, the Veteran and his daughter testified at another Travel Board hearing, held before the undersigned.

In October 2009, the Board remanded this case.  In August 2010, the RO granted service connection for right ankle strain.  

The issue of service connection for a visual disability to include as secondary to service-connected right foot arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a December 1978 rating decision, the RO denied service connection for a back injury.  

2.  In May 1990, the Veteran sought to reopen his claim of service connection for a low back disability.  He submitted private medical evidence.  

3.  In a September 1990 letter, the RO indicated that the claim of service connection was disallowed.  In a subsequent October 1990 letter, it was further clarified that his claim for a back injury was previously not shown by the evidence of record and denied in a final decision.  The Veteran was notified of his appellate rights.  He did not appeal.

4.  Evidence submitted since the RO's October 1990 determination, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and therefore does not raise a reasonable possibility of substantiating the claim.

5.  In a December 1978 rating decision, service connection for defective vision (constitutional development abnormalities of the eyes) was denied.  The Veteran did not appeal.

6.  Evidence submitted since the RO's December 1978 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for visual disability, and therefore raises a reasonable possibility of substantiating the claim

7.  A shoulder disability was not manifest during service, arthritis was not manifest within one year of separation, and current bilateral shoulder disabilities are not attributable to service.

8.  Bilateral hearing loss not manifest during service or within one year of separation and is not attributable to service.

9.  The Veteran's right foot arthritis does not cause severe impairment.  


CONCLUSIONS OF LAW

1.  The RO's October 1990 determination denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has not been received since the RO's October 1990 determination; thus, the claim of service connection for a back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The RO's December 1978 determination denying service connection for defective vision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

4.  New and material evidence has been received since the RO's December 1978 rating decision; thus, the claim of service connection for a visual disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  A bilateral shoulder disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

6.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

7.  The criteria for a rating in excess of 20 percent for arthritis of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated April 2002, September 2002, April 2006, December 2006, July 2009, and November 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, and addressed the higher rating claim, per below.  The Veteran was also notified that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

With regard to the higher rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's notice of disagreement (NOD), the Veteran took issue with the initial 20 percent disability rating and is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a statement of the case (SOC) which contained, in pertinent part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claims.  Further, the Veteran has been provided additional notice pertaining to a higher rating.    

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2010, a Formal Finding of Unavailability of VAMC Records was made with regard to treatment records dated from 1963 to 2000.  There were no records for the Veteran during that time frame, despite the Veteran's contentions to the contrary.  The Veteran, in May 2010, indicated that he did not have any records.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

New and Material Evidence

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001, and this claim was so filed.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In a recent case, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995; but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  


Low Back

The service treatment records do not document any complaints, findings, treatment, or diagnosis of any back injury or disease.  On his separation examination, the Veteran specifically denied having any arthritis, bone, joint, or other deformity.  The Veteran reported that he sprained his ankle, but denied having any other illness or injury or that he had self-treated any illness other than a minor cold.  Physical examination was normal.  

Post-service, in October 1978, the Veteran was afforded a VA examination.  At that time, he reported that he injured his back during service in 1963.  The diagnosis was minor low back pain.  X-rays were within normal limits.  

In a December 1978 rating decision, the RO indicated that there was no evidence of a back injury during service.  Current VA examination showed slight tenderness over the lumbar spine and the x-rays were within normal limits.  The examiner diagnosed minor low back pain.  

In December 1979, the Veteran sought to reopen his claim of service connection for a back disability.  In a January 1980 letter, he was informed that he needed to furnish new and material evidence.  No further evidence or correspondence was received.  

In May 1990, the Veteran sought to reopen his claim of service connection for a low back disability.  He submitted private medical evidence.  In July 1980, the Veteran was treated by Ikram U. Qureshi, M.D., for a urinary tract infection as well as a sprain of the lumbar spine.  The physician originally thought that the Veteran had osteoarthritis of the lumbar spine, but indicated that x-rays of the lumbar spine were normal.  

In June 1990, the RO requested additional evidence, but the Veteran did not respond.  In a September 1990 letter, the RO indicated that the claim was disallowed.  In an October 1990 letter, it was further clarified that his claim for a back injury was previously not shown by the evidence of record and denied.  He was informed that he did not appeal that decision and it became final.  He was provided a VA form 1-4107 which explained his procedural and appellate rights.  The Veteran did not appeal.  The RO's October 1990 determination is final.  38 U.S.C.A. § 7105.

In March 2002 correspondence, the Veteran indicated that he was again seeking service connection for a low back disorder.  

Additional evidence has been added to the claims file since the October 1990 determination.  

Private medical records were received from Atul Madan dated in April 2000 in which he indicated that the Veteran had osteoarthritis of the spine.  

In June 2006, a statement was received from a registered nurse, Lucinda Colb, who stated that the physician's office that she worked for had seen the Veteran for intermittent care and management for his back.  

Thereafter, records were received from SSA.  In August 1976, the Veteran was seen by Dr. Qureshi, M.D, after he had been hit in the left flank.  The diagnoses were possibly injury to the left kidney, rule out sprain of the lumbar spine.

January 2006 VA records show that the Veteran underwent a magnetic resonance imaging of his back which confirmed low back disability.

The additional evidence is not new and material.  It does not include evidence that cures the prior evidentiary defect.  The evidence of record in October 1990 included the Veteran's statements that he injured his low back during service in 1963.  After service, he was diagnosed with minor low back pain in October 1978 and with sprain of the lumbar spine in August 1980.  The claim was originally denied on the basis that there was no back injury during service.  

The Veteran's statements that he injured his back during service are cumulative and not new.  The additional medical evidence, while "new" to the extent that it was not previously reviewed, does not offer any evidence showing that the Veteran injured his back during service or that any current back diagnosis is related to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence); see also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  

In sum, new and material evidence has not been received since the RO's October 1990 determination; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Vision Disability

The service treatment records show that the Veteran had defective vision during service.  He was diagnosed as having astigmatism, mixed, as well as amblyopia of the right eye (OD).  

Post-service, in October 1978, the Veteran was afforded a VA examination.  His vision examination revealed both corrected and uncorrected vision in the right eye of 20/100 and in the left eye of 20/30.  It was noted that the Veteran had rotary nystagamus, amblyopia of the right eye and rotary nystagamus of the left eye.  Both diagnoses were noted to be hereditary.  

In a December 1978 rating decision, with regard to vision, the RO noted that the service treatment records showed that the Veteran had defective vision (rotating nystagamus) on his entrance examination and that defective vision (astigmatism and amblyopia) was shown on his separation examination.  The VA examination showed the same, which were "CDAs" or constitutional development abnormalities.  Service connection for defective vision was denied.  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. § 7105.  

Thereafter, private medical records were received from Atul Madan dated in April 2000 in which he indicated that the Veteran had impaired vision of the right eye due to immature senile cataract or macular degeneration.

In May 2007, the Veteran was afforded a VA eye examination which included a review of the claims file.  The examiner indicated that the Veteran had glaucoma, but no etiological association between glaucoma and service or posttraumatic stress disorder (although he Veteran is not service-connected for that disability).  The Veteran also had dry eyes which was possibly associated with his arthritis or some of his medications, particularly hypertensive medications.  The Veteran also had an intermittent exotropia with a left hypertropia at near which was not related to posttraumatic stress disorder.  

The Veteran indicated that his vision was negatively affected by chemicals used during service.  

Although in the previous denial VA did not consider whether service connection was warranted for a vision disability as secondary to service-connected arthritis of the right foot, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

The Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The prior final rating decision denied the claim because the Veteran had constitutional abnormalities of the eyes.  At his May 2006 Board hearing, the Veteran was informed that in order to reopen his claim, he would essentially have to submit evidence that showed that he had a problem with his eye that was not merely something that could be fixed with glasses, but was some sort of disease or injury.  

The record now includes medical evidence diagnosing glaucoma as well as a dry eye condition.  Glaucoma is a disability which may be service connected.  In addition, a physician has indicated that the dry eye condition is possibly related to the Veteran's arthritis.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

Thus, new and material evidence has been received as to the prior procedural defect of there being no "current disability" which could be service connected at that time.  Thus, there is sufficient evidence to warrant a reopening of the claim based on the new and material evidence establishing a current diagnosis.  New and material evidence has been received since the RO's December 1978 decision; thus, the claim of service connection for a vision disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis and an organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Bilateral Shoulder Disorder

The service treatment records do not document any complaints, findings, treatment, or diagnosis of any shoulder injury or disease.  On his separation examination, the Veteran specifically denied having any arthritis, bone, joint, or other deformity.  He also denied having a "painful or trick" shoulder.  The Veteran reported that he sprained his ankle, but denied having any other illness or injury or that he had self-treated any illness other than a minor cold.  Physical examination was normal.  

In October 1978, the Veteran was afforded a VA examination.  At that time, he reported that he claimed various inservice injuries, but did not mention his shoulders nor was any shoulder disability diagnosed.  

VA medical records dated in 2000 reflected that the Veteran had arthritis of the right shoulder.  That shoulder disability was confirmed thereafter.  

In July 2010, the Veteran was afforded a VA examination.  With regard to the Veteran's shoulders, x-rays showed degenerative arthritis of the right shoulder, but not the left shoulder.  Left shoulder strain was diagnosed.  The examiner provided an opinion that these diagnoses were not related to service.  He indicated that the Veteran did not have a chronic shoulder problem during service or for many years thereafter.  As such, he could not provide a nexus between current diagnoses and service, based on the medical records, medical literature, and his own clinical experience.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).   In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran is competent to report that he hurt his shoulders during service and has had problems since that time as this is the type of physical abnormality that can be observed.  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.  

The Veteran is not credible in light of the conflicting contemporaneous medical evidence.  The separation examination contained a physical evaluation of the shoulders which yielded normal findings.  Further, the Veteran did not make any complaints that he had injured his shoulders or otherwise had any shoulder problems.  He did, however, report other medical problems.  Further, in his 1978 examination, while he reported other medical problems, again, he reported no shoulder injury, post-service shoulder problem, and no shoulder disability was diagnosed.  A diagnosis of arthritis was not made for decades after service separation.  

Further, the Board may consider whether the silence of the Veteran in reporting complaints regarding his shoulders when he reported other medical complaints constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).

Thus, in applying these considerations to the current case, the absence of shoulder symptoms on separation and the specific denial of the Veteran that he had any shoulder problems, pain, injuries, or other problems on separation, in the years thereafter, or on his 1978 VA examination, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (Negative evidence is to be considered.); see also Dulin (The majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact).  In this case, there is no credible continuity of symptoms.  Although lay evidence may establish continuity of symptoms, the lay evidence in this case is not credible as it is in direct conflict with the clinical records, as noted, which constitute medical assessments made for shoulder disability which were undertaken and yielded negative results.  

Further, there is no other competent and probative evidence otherwise linking the Veteran's post-service diagnosis of shoulder disabilities to service.  Rather, the VA examiner provided an opinion that there was no nexus to service.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Although the Veteran contends that his shoulder disabilities are the result of service, his separation examination yielded normal findings, he denied having any problems, he did not thereafter report any problems on a VA examination, and the probative VA examination conducted in 2010 provided a negative opinion in that regard.  Accordingly, service connection for bilateral shoulder disability is not warranted.  


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses below.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).

The service medical records reveal no ear disease or injury during service.  The separation examination shows that the Veteran's hearing acuity was normal.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0(5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0(5)

During the one year presumptive period after service, hearing loss disability was neither manifest nor diagnosed.  

April 2002 VA records noted that the Veteran was "hard of hearing."

In May and July 2007, the Veteran was afforded a VA audiology examination.  The audiograms revealed hearing loss within the meaning of 38 C.F.R. § 3.385.  The diagnosis was mild to severe sensorineural hearing loss for the right ear and mild to moderately severe sensorineural hearing loss of the left ear.  The July 2007 examiner reviewed the claims file and noted that the Veteran's hearing was within normal limits when he separated from service.  The examiner, an audiologist, provided the opinion that given the normal separation examination, the lack of any frequency specific testing from the year after service (or many years thereafter), indicating that a hearing loss had manifested to a compensable degree of severity at that time, it could be stated that the Veteran's current hearing loss was less likely as not due to noise exposure in the military.  The Veteran also had another audiological consult in July 2007.  He reported noise exposure from service as well as in a saw mill.  The examiner did not provide any medical opinion, but rather just confirmed that he had hearing loss.  He was fitted for hearing aids the next month.  

Thus, in 2007, hearing loss disability was first shown as contemplated within 38 C.F.R. § 3.385.  

There is no competent medical evidence of any link between his current diagnosis and service.  Although the Veteran may be competent to report that he was exposed to acoustic trauma and had trouble hearing, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert.  The Veteran is not competent to attest to the Hertz levels.  Further, the VA examiner's experience as an audiologist who is qualified to conduct audiometric evaluations and provide opinions on hearing loss is to be afforded greater probative value than the Veteran is to be afforded in this case.  The Veteran simply does not have the medical expertise that the VA audiologist possesses.  

Further, the VA examiner's opinion was based on review of the Veteran's claims file and included an audiological examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded more probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

Accordingly, service connection for bilateral hearing loss is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


Rating for Right Foot Arthritis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

Diagnostic Code 5284 assigns a 10 percent evaluation for moderate impairment, and a 20 percent evaluation for moderately severe disability.  A 30 percent evaluation is assigned for severe disability.  It also provides a 40 percent evaluation when actual loss of use of the foot is shown.  38 C.F.R. §§ 4.71a, Diagnostic Code 5284.

The Veteran was afforded a VA examination in October 2005.  It was noted that he walked with a cane.  He did not have any incapacitating episodes of arthritis.  There was functional limitation on standing since he could not stand for more than one hour.  His weight bearing was affected and he had poor propulsion and an antalgic gait.  An examination of his right shoe revealed increased wear on the outside edge of the heel.  The VA examination was otherwise focused on hip disability.  

In March 2006, the Veteran underwent a fourth digit amputation with resection of the fourth metatarsal head of the right foot.  The diagnosis was ulceration of the right fourth digit with osteomyelitis.

In June 2006, a statement was received from a registered nurse, Lucinda Colb, who stated that the physician's office that she worked for had seen the Veteran for intermittent care and management for his foot pain.  

In May 2007, the Veteran was afforded a VA feet examination.  He described having pain on the dorsum of the foot.  He indicated that he pain at the level 10, intermittently, on a scale of 1 to 10 with 10 being worse.  He said that standing made it worse; however, he continued to have pain while sitting.  He reported associated stiffness, weakness, swelling, heat, fatigability, but denied specific flare-ups.  He did not use a brace or orthotics/special shoes, but did use a cane.  He had not had any surgery.  Functionally, he indicated that he could not stand or walk for long periods (greater than 50 yards).  On evaluation, he had a hallux valgus deformity.  He also had hammer toes from his second to his fifth digit.  He had dystrophic nail beds to his great toes.  He walked with an antalgic gait with the use of a cane, exhibiting also a mild limp.  X-rays revealed mild osteoarthritis.  

In July 2007, the Veteran was afforded another VA feet examination.  This examination was focused on the etiology of a separate right ankle disability.  

In July 2010, the Veteran was afforded a VA examination.  The Veteran reported having chronic right foot pain requiring the use of a cane most of the time.  He indicated that he wore shoe inserts only with dress shoes.  On examination, his dorsal right foot was uncomfortable only with passive motion.  There were full pulses dorsally, but not posteriorly.  X-rays showed bony degenerative joint disease of the mid foot with dorsalis pedis arterial calcifications.  It was noted that the Veteran recently underwent a fourth digit amputation with resection of the fourth metatarsal head of the right foot; however, it was specified that this procedure was not related to his service-connected right foot disability.  It was stated that this was an infection which had absolutely nothing to do with his foot arthritis.  

With regard to the right foot, heat, redness, and weakness were not identified.  The Veteran reported having pain, swelling, stiffness, fatigability, and lack of endurance.  He related that he was unable to stand for more than a few minutes or walk for more than a few yards.  The examiner indicated that the Veteran had mild to moderate osteoarthritis of the tarsal joints, probably related to pes planus.  There were moderate hypertrophic changes involving the navicular and cuneiform tarsal joints with some associated joint space narrowing.  There were minimal degenerative changes of the first metatarsophalangeal joints with hammertoe deformities.  With regard to his impairment in daily functioning, it was noted that the Veteran's impact on occupational activities was that he had decreased mobility, weakness or fatigue, and pain.  The Veteran was unable to engage in sports, was severely impaired for shopping and exercise, was moderately impaired for chores, recreation, traveling, bathing, dressing, and driving, he was not impaired for feeding or toileting.  The examiner provided an opinion that overall the Veteran was moderately, but not severely impaired.  On x-ray, there was moderate, but not severe arthritis.  

The evidence in this case shows that the Veteran has no more than moderate right foot impairment which is related to his arthritis of the right foot.  As noted, the recent amputation procedure is unrelated to his service-connected disability.  The Veteran has several right foot/ankle disabilities.  A VA examination was requested to resolve the current symptoms and disability level of the right foot arthritis.  The Veteran's symptoms fall within the parameters of moderately severe disability, such as pain, swelling, stiffness, fatigability, and lack of endurance.  The Veteran has problems with ambulation and weight-bearing, due in part to his arthritis, but his arthritis has been determined to be no more than moderate and the disability caused by it is no more than moderate.  The Board finds that the VA examiner's evaluation of the level of severity to be persuasive as it is supported by the clinical findings, the x-rays, and is based on the examiner's qualified medical expertise.  However, since the examiner did not address "moderately severe" impairment, but only indicated that the Veteran did not have severe impairment, the Board accepts that the current symptoms also fall within that disability level.  Nevertheless, severe impairment was not shown.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen.  

In addition, any further disability of the right ankle, such as limitation of motion, is being separately rated for that disability.  

The Board has also considered whether the Veteran should be considered for a separate rating under any of the other Diagnostic Codes applicable to rating disability of the foot.  See 38 C.F.R. § 4.71a, Codes 5276 to 5283.  Such a separate rating is not warranted, however, as a rating under Code 5284 encompasses disability of the whole foot.  Thus a separate rating for specific foot or toe pathology in addition to the ratings awarded would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  Moreover, the Veteran is only service-connected for arthritis of the right foot (and separately for his right ankle strain).  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, preponderance of the evidence is against a rating in excess of 20 percent.  

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected arthritis of the right foot primarily consist of pain, swelling, stiffness, fatigability, and lack of endurance.  However, such impairment is contemplated by the applicable rating criteria, i.e., DC 5284, 38 C.F.R. §§ 4.40, 4.45.  The rating criteria reasonably describe the Veteran's disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.



ORDER

The application to reopen the claim of service connection for a low back disability is denied.  

The application to reopen the claim of service connection for a visual disability is granted.  

Service connection for bilateral shoulder disability is denied.

Service connection for bilateral hearing loss is denied.  

Entitlement to an initial disability rating greater than 20 percent for service-connected arthritis of the right foot is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted above, the issue of service connection for visual disability has been reopened.  The Board finds that a VA examination is necessary to resolve if the Veteran has a visual disability attributable to service.  In addition, the Veteran should be sent VCAA notification that includes secondary service connection.

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate his claim for service connection for a vision 


disability on a secondary basis (see 38 C.F.R. § 3.310); (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  Thereafter, schedule the Veteran for a VA eye examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

(a)  The examiner should identify all current eye disorders found to be present, i.e., cataracts, glaucoma, dry eyes, nystagmus, exotropia, hypertropia, astigmatism, amblyopia, etc.  

(b)  With respect to each diagnosis, the examiner should state whether it is acquired in nature, refractive error, or a congenital defect.

(c)  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition, had its clinical onset during service or is related to any in-service disease, event, or injury.  

(d)  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition is proximately due to, or the result of, the service-connected right foot arthritis, to include medication for that disorder.  



(e)  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition, is permanently aggravated by the Veteran's service-connected right foot arthritis, to include medication for that disorder.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal for service connection for a visual disability to include as secondary to right foot arthritis in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


